Citation Nr: 1617429	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  14-24 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for schizoaffective disorder (previously evaluated as schizophrenia and schizophreniform disorder).

2.  Entitlement to service connection for an acquired psychiatric disability, to include schizophrenia, bipolar disorder, depression, anxiety, and schizoaffective disorder.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from June 1975 to January 1977.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  

In its May 2013 rating decision, the RO adjudicated the Veteran's claim of service connection for schizoaffective disorder as an original claim.  However, in its May 2014 statement of the case, the claim was recharacterized as a petition to reopen.


FINDINGS OF FACT

1.  An unappealed April 1986 rating decision denied the Veteran's original claim of service connection for mental illness, to include schizophrenia and schizophreniform disorder, based essentially on a finding that such disability was not shown to be related to his service.  Unappealed July 1987 and October 1993 rating decisions continued the denial.

2.  Evidence received since the October 1993 rating decision tends to show that the Veteran's schizoaffective disorder may be related to service; relates to an unestablished fact necessary to substantiate the claim of service connection for schizoaffective disorder; and raises a reasonable possibility of substantiating such claim.

3.  It is reasonably shown that the Veteran's variously diagnosed psychiatric disability manifested in service and has persisted since.



CONCLUSIONS OF LAW

1.  New and material evidence has been received, and the claim of service connection for schizoaffective disorder may be reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156 (2015).   

2.  On de novo review, service connection for a variously diagnosed psychiatric disability is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA applies in the instant case.  Inasmuch as this decision grants the benefits sought, there is no reason to belabor the impact of the VCAA on this matter, since any notice error or duty to assist omission is harmless.  

Legal Criteria, Factual Background, and Analysis

Generally, when a claim is disallowed, it may not be reopened and allowed unless new and material evidence is submitted.  38 C.F.R. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110, 121 (2010).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003). 

An April 1986 rating decision denied the Veteran's original claim of service connection for mental illness, to include schizophrenia and schizophreniform disorder, based essentially on finding that his mental illness was not incurred in or caused by service.  He submitted new and material evidence within one year of that decision, and a subsequent May 1986 rating decision continued the denial.  The Veteran initiated a timely appeal in the matter but did not perfect his appeal.  Rating decisions in July 1987 and October 1993 continued the denial.  The October 1993 rating decision specifically concluded that schizophrenia was not incurred in service and did not become manifest to a compensable degree within one year following service.  As he did not appeal this decision, it is the last final decision in the matter and new and material evidence is required to reopen the claim before it may be considered de novo.  38 U.S.C.A. §§ 5108, 7105.

Evidence of record at the time of the April 1986, May 1986, July 1987, and October 1993 rating decisions included service treatment records (STRs) and private treatment records.   

Evidence received since the October 1993 rating decision includes additional private treatment records, VA treatment records, a statement from the Veteran's mother, and statements from the Veteran's private and VA treating physicians who opined that his schizophrenia likely manifested during service.

Reviewing the additional evidence received since the October 1993 rating decision, the Board finds that it is both new and material.  Specifically, the opinions offered by the Veteran's private and VA treating physicians address an unestablished fact necessary to substantiate his claim of service connection and provide a link between his schizoaffective disorder and service.   Accordingly, and particularly in light of the "low threshold" standard under Shade, the Board finds that the additional evidence received is both new and material, and that the claim of service connection for schizoaffective disorder may be reopened.

The analysis turns to de novo review of the claim.  Given the favorable determination, the Board finds that the Veteran is not prejudiced by the Board so proceeding (i.e., without returning the claim to the AOJ for initial de novo review).

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for a disability diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303.  

To substantiate a claim of service connection there must be evidence of: (1) a present disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).   

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A.        § 5107(b); 38 C.F.R. § 3.102. When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran's service personnel records include a November 1976 report which determined that he was uncertain of himself, recalcitrant, hostile, seemingly unable to function as an E5, immature, incapable of adjusting to inconvenient situations, and given to short-sighted childish behavior.

An April 1985 hospital record shows that the Veteran was involuntarily committed to a private hospital and was discharged a week later with a diagnosis of paranoid schizophrenia.
In May 1986 correspondence, the Veteran's private treating psychologist stated that the Veteran was involuntarily committed in April 1985 for evaluation as he was extremely agitated and appeared psychotic with symptoms of delusions, hallucinations, and disorientation.  The Veteran reported that he experienced excessive types of behavior and mood changes over the past few years, with some surfacing during his military service.  Bipolar disorder was diagnosed, and the psychologist opined that it is highly possible that some of the problems the Veteran experienced in service were a function of his bipolar disorder.

In September 2011 correspondence, the Veteran's private licensed clinical social worker noted that he was being treated for schizoaffective disorder, bipolar type, which he believed initially occurred during service.  She noted that the Veteran's reported symptoms comport with the timeframe (ages 18-24) most males experience their first psychotic break.  She opined that his service records show that he may have been exhibiting signs of paranoia, suspiciousness, mistrust, and anger, all criteria of a psychotic mental illness. 

In June 2013 correspondence, the Veteran's private psychologist noted that he was being treated for schizoaffective disorder, bipolar type, and that he struggled for many years following his service with periods of severe mania and depression, as well as a delusional thought system characterized by grandiosity, paranoia, and suspicion.  She further noted that the average onset of schizophrenia spectrum disorders is between 18 and 24 years of age, which "unfortunately coincides with the beginning of a military career for many young people."  Onset can be gradual, with early symptoms similar to those described in the Veteran's STRs, and which later increase in severity, intensity, duration, and frequency; she opined that his separation from service occurred at a midpoint along this trajectory.

In a January 2013 statement, the Veteran's mother stated that his letters to her while he was stationed in Germany showed serious signs of depression.  She and her husband traveled to Germany to see him.  He seemed depressed and chose to end his tour and come home.  Postservice, his mood swings were very obvious, and he was later diagnosed as manic depressant, "which is now known as bipolar disorder."

In July 2013 correspondence, the Veteran's VA psychologist noted a diagnosis of schizoaffective disorder and opined that such, in all probability, began to manifest itself during his military career.  He explained that the Veteran reported having problems with depression, interpersonal conflicts, and paranoia during the latter part of his service; although he did not manifest "full blown" schizoaffective disorder at this time, it is at least as likely as not that he manifested early symptoms of the "serious and persistent mental illness that remains to this day."  The VA psychologist submitted supplemental correspondence in May 2014 after reviewing additional STRs and confirmed again that early symptoms of the Veteran's schizoaffective disorder manifested in service and persisted since.

There appears to be a consensus that the Veteran has psychiatric symptoms related to his active service, although there is no consensus on the diagnosis.  Regardless, the critical question in this matter is whether or not his psychiatric disability, however diagnosed, may be etiologically related to his service. Considering the overall evidence, and resolving remaining reasonable doubt in the Veteran's favor, as required, the Board finds that the overall evidence reasonably shows that the Veteran has an acquired psychiatric disability related to events in active service, and that service connection for such disability is warranted on de novo review.



ORDER

The appeal to reopen a claim of service connection for schizoaffective disorder is granted.

Service connection for a variously diagnosed psychiatric disorder, to include schizophrenia, bipolar disorder, depression, anxiety, and schizoaffective disorder,  is granted.




____________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


